Case: 20-40848      Document: 00516140552         Page: 1     Date Filed: 12/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 21, 2021
                                  No. 20-40848                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Nathan Lee Tamez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 7:19-CR-1396


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Nathan Lee Tamez pleaded guilty to conspiring to transport an alien
   resulting in death, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(v)(I),
   (a)(1)(A)(ii), (a)(1)(B)(iv), and possessing a firearm after sustaining a felony
   conviction, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). He was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40848      Document: 00516140552           Page: 2     Date Filed: 12/21/2021




                                     No. 20-40848


   sentenced to, inter alia, a within-Sentencing-Guidelines term of 151-months’
   imprisonment. He challenges his guilty plea convictions and sentence,
   contending, inter alia: the court erred by accepting his guilty plea for the first
   charge absent evidence a resulting death was foreseeable to him; it erred by
   applying three enhancements under Guideline § 2L1.1(b) for the discharge of
   a firearm, pursuant to subsection (5)(A), for the intentional or reckless
   creation of a substantial risk of death or serious bodily injury to another,
   pursuant to subsection (6), and for the death of another, pursuant to
   subsection (7); and his sentence is substantively unreasonable.
          As for Tamez’ challenge to his guilty plea, because he did not raise an
   objection to the factual basis for his plea either at his rearraignment or
   through a motion to withdraw his plea, review is only for plain error. E.g.,
   United States v. Broussard, 669 F.3d 537, 546 (5th Cir. 2012). Under that
   standard, Tamez must show a forfeited plain error (clear or obvious error,
   rather than one subject to reasonable dispute) that affected his substantial
   rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes that
   showing, we have the discretion to correct the reversible plain error, but
   generally should do so only if it “seriously affect[s] the fairness, integrity or
   public reputation of judicial proceedings”. Id.
          Tamez fails to demonstrate the court committed the requisite clear or
   obvious error by accepting his guilty plea to conspiracy to transport an alien
   resulting in death. He contends 8 U.S.C. § 1324(a)(1)(B)(iv) (listing criminal
   penalties for bringing in and harboring certain aliens) requires the
   Government to prove the death of any person was reasonably foreseeable to
   him. To the contrary, our court has not held the statute requires proof of
   foreseeability. See United States v. Ruiz-Hernandez, 890 F.3d 202, 210 (5th
   Cir. 2018) (declining to decide whether reasonable foreseeability is required).
   Moreover, neither our court nor the Supreme Court has applied Burrage v.
   United States, 571 U.S. 204, 208 (2014), involving a different statute, to a



                                           2
Case: 20-40848      Document: 00516140552           Page: 3     Date Filed: 12/21/2021




                                     No. 20-40848


   conviction under § 1324(a)(1)(B)(iv). “When the . . . law is unsettled . . . any
   error is [not] clear or obvious”. United States v. Ceron, 775 F.3d 222, 226 (5th
   Cir. 2014).
          As noted, Tamez’ other challenges concern his sentence. Although
   post-Booker, the Guidelines are advisory only, the district court must avoid
   significant procedural error, such as improperly calculating the Guidelines
   sentencing range. Gall v. United States, 552 U.S. 38, 46, 51 (2007). If no such
   procedural error exists, a properly preserved objection to an ultimate
   sentence is reviewed for substantive reasonableness under an abuse-of-
   discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
   750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district
   court, as in this instance, its application of the Guidelines is reviewed de novo;
   its factual findings, only for clear error. E.g., United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          Tamez next challenges the above-described three enhancements. The
   court did not clearly err by finding Tamez was likely armed during the
   shooting, or, based on his armed presence as a “soldado” during the meeting
   at which the shooting happened, the discharge of a firearm was reasonably
   foreseeable to him. See United States v. Gutierrez-Mendez, 752 F.3d 418, 428–
   29 (5th Cir. 2014) (noting reasonable foreseeability constitutes factual finding
   reviewed for clear error). Moreover, because the death would not have
   occurred but for the attempted exchange of aliens in which Tamez willingly
   took part, the court did not err in applying the death enhancement. See
   United States v. Ramos-Delgado, 763 F.3d 398, 401–02 (5th Cir. 2014)
   (concluding proximate cause not required for death enhancement and “only
   causation requirement” derives from Guideline § 1B1.3 (relevant conduct)).
   (To the extent Tamez challenges the court’s application of an enhancement
   for intentionally or recklessly creating a substantial risk of death or serious
   bodily injury to another, he has failed to brief adequately, and has therefore



                                           3
Case: 20-40848     Document: 00516140552           Page: 4   Date Filed: 12/21/2021




                                    No. 20-40848


   abandoned, the challenge. See United States v. Charles, 469 F.3d 402, 408
   (5th Cir. 2006) (“Inadequately briefed issues are deemed abandoned.”)).
          As for Tamez’ last challenge, and as discussed above, the substantive
   reasonableness of his sentence is reviewed under a highly deferential abuse-
   of-discretion standard. Gall, 552 U.S. at 51. A within-Guidelines sentence is
   “presumptively reasonable”, rebutted only if defendant demonstrates “the
   sentence does not account for a factor that should receive significant weight,
   gives significant weight to an irrelevant or improper factor, or represents a
   clear error of judgment in balancing the sentencing factors”. United States v.
   Hernandez, 876 F.3d 161, 166 (5th Cir. 2017).       Tamez fails to rebut this
   presumption because he does not identify: any specific 18 U.S.C. § 3553(a)
   sentencing factor the court failed to consider or improperly weighed; or any
   clear error in balancing the § 3553(a) factors. See id. at 166–67 (explaining
   disagreement with factor analysis insufficient to support reversal).
          AFFIRMED.




                                         4